Exhibit 99.1 PRESS RELEASESOURCE: WPCS International Incorporated WPCS Reports Record Revenue and $0.16 EPS for the 1st Quarter EXTON, PA — (PR Newswire-First Call) – September 14, 2007) WPCS International Incorporated (Nasdaq: WPCS) a leader in design-build engineering services for specialty communication systems and wireless infrastructure, has reported its financial results for the first quarter ended July 31, 2007. For the quarter ended July 31, 2007, WPCS reported total revenue of approximately $21.8 million compared to $16.4 million for the same period a year ago, which represents an increase of 33%.For the first quarter of FY2008, the reported net income was approximately $1.3 million or $0.16 per diluted share compared to $914,000 or $0.16 per diluted share for the same period a year ago, which represents a net income increase of 39%. Andrew Hidalgo, CEO of WPCS International Incorporated, stated: “The management team at WPCS is very pleased with the first quarter results. In planning our guidance figures for FY2008, our first quarter objectives were achieved. We remain on target in achieving the annual guidance of $107 million in revenue and $0.88 in earnings per diluted share. The first quarter was the first full quarter for two acquisitions concluded in April 2007. The second quarter will include two new acquisitions concluded in August 2007. The economic indicators we use to measure our short term revenue producing capability are bids, which are at an all time high of approximately $96 million and our backlog, which stands at approximately $31 million at the end of the quarter. With the higher level of bid activity, we anticipate that our backlog should grow in the months ahead. In addition, we continue to maintain a strong balance sheet with approximately $22 million in cash, $32 million in working capital and only $4.7 million in long term debt. Our engineering services are in demand both domestically and in China. In general, the specific services we provide for certain vertical sectors have increased productivity and generated cost savings for our end users. We have not seen any type of slowdown in the markets we serve at this point. We remain encouraged that FY2008 will be our most successful year thus far.” About WPCS International Incorporated: WPCS provides design-build engineering services for specialty communication systems, which includes dedicated wireless networks for specific applications and for wireless infrastructure, which encompasses cellular networks for wireless carriers. Our range of services includes site design, integration, cabling, electrical contracting, trenching, construction, testing and maintenance for corporations, government entities and educational institutions worldwide. For more information, please visit www.wpcs.com Statements about the company's expectations, including revenue and earnings and all other statements in this press release, other than historical facts, are "forward looking" statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward looking statements involve risks and uncertainties and are subject to change at any time. The company’s actual results could differ materially from expected results. In reflecting subsequent events or circumstances, the company undertakes no obligation to update forward-looking statements. Contact: Carol Lindley WPCS International Incorporated 610-903-0400 x100 ir@wpcs.com WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended July 31, 2007 2006 REVENUE $ 21,816,006 $ 16,436,278 COSTS AND EXPENSES: Cost of revenue 15,187,752 11,691,468 Selling, general and administrative expenses 4,059,256 3,096,322 Depreciation and amortization 529,587 233,649 Total costs and expenses 19,776,595 15,021,439 OPERATING INCOME 2,039,411 1,414,839 OTHER EXPENSE (INCOME): Interest expense 122,582 79,934 Interest income (214,512 ) (100,535 ) Minority interest 3,648 - INCOME BEFORE INCOME TAX PROVISION 2,127,693 1,435,440 Income tax provision 855,078 521,013 NET INCOME $ 1,272,615 $ 914,427 Basic net income per common share $ 0.18 $ 0.17 Diluted net income per common share $ 0.16 $ 0.16 Basic weighted average number of common shares outstanding 6,973,659 5,316,482 Diluted weighted average number of common shares outstanding 8,050,686 5,668,242 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS July 31, April 30, ASSETS 2007 2007 (Unaudited) (Note 1) CURRENT ASSETS: Cash and cash equivalents $ 22,019,110 $ 21,558,739 Accounts receivable, net of allowance of $98,786 at July 31, 2007 and April 30, 2007 17,593,447 16,560,636 Costs and estimated earnings in excess of billings on uncompleted contracts 3,041,330 2,499,940 Inventory 2,934,912 2,260,082 Prepaid expenses and other current assets 1,230,011 732,043 Deferred tax assets 48,000 54,000 Total current assets 46,866,810 43,665,440 PROPERTY AND EQUIPMENT, net 5,384,097 5,488,920 OTHER INTANGIBLE ASSETS, net 1,544,188 1,683,349 GOODWILL 20,494,573 20,469,608 DEFERRED TAX ASSETS 144,000 111,000 OTHER ASSETS 273,653 273,353 Total assets $ 74,707,321 $ 71,691,670 WPCS INTERNATIONAL INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (continued) LIABILITIES AND SHAREHOLDERS' EQUITY July 31, April 30, 2007 2007 (Unaudited) (Note 1) CURRENT LIABILITIES: Current portion of loans payable $ 2,601,940 $ 2,598,872 Accounts payable and accrued expenses 8,461,248 6,802,110 Billings in excess of costs and estimated earnings on uncompleted contracts 1,392,662 2,272,688 Deferred revenue 695,834 504,458 Due to shareholders 653,000 707,000 Income taxes payable 982,456 433,361 Deferred tax liabilities 26,000 27,000 Total current liabilities 14,813,140 13,345,489 Borrowings under line of credit 4,454,217 4,454,217 Loans payable, net of current portion 242,331 284,016 Deferred tax liabilities 827,000 722,000 Total liabilities 20,336,688 18,805,722 Minority interest in subsidiary 1,357,613 1,353,965 COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY: Preferred stock - $0.0001 par value, 5,000,000 shares authorized, none issued - - Common stock - $0.0001 par value, 75,000,000 shares authorized, 6,985,422 and 6,971,698 shares issued and outstanding at July 31, 2007 and April 30, 2007, respectively 698 696 Additional paid-in capital 48,045,815 47,901,160 Retained earnings 4,903,830 3,631,215 Accumulated other comprehensive income (loss) on foreign currency translation 62,677 (1,088 ) Total shareholders' equity 53,013,020 51,531,983 Total liabilities and shareholders' equity $ 74,707,321 $ 71,691,670 Note 1.Certain reclassifications have been made to prior period financial statements to conform to the current presentation.
